Citation Nr: 1010342	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-34 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA benefits 
as the child of a Veteran.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The appellant claims entitlement to VA benefits as a child of 
a Veteran.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2008 decision of the VA Regional Office (RO) in 
Manila, Republic of the Philippines.  In that decision, the 
RO denied the appellant's claim for dependency and indemnity 
compensation (DIC), death pension, and accrued benefits.  The 
appellant's claim of entitlement to VA benefits was premised 
on his status as the child of a Veteran.  In the June 2008 
decision, the RO wrote that the appellant's father did not 
have the required military service to be eligible for VA 
benefits.  In its October 2008 statement of the case (SOC), 
the RO also noted that the evidence did not show that the 
appellant was a "child" for purposes of entitlement to VA 
benefits.

After issuance of the October 2008 SOC, the appellant 
submitted additional evidence.  One document submitted to the 
RO prior to certification was a letter from Reverend S.S., 
which attested to the appellant's good character.  Attached 
to this letter was a letter previously submitted by Reverend 
S.S.  As this evidence was either duplicative of evidence 
previously submitted or not pertinent to the issues on 
appeal, the RO was not required to issue a supplemental SOC 
(SSOC).  See 38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2009).  
 Additional evidence was submitted directly to the Board 
after certification of the appeal without a waiver of initial 
RO review.  This evidence was either duplicative or not 
pertinent to the question of whether the appellant is a child 
for purposes of establishing entitlement to VA benefits, the 
primary basis for the denial of this claim as explained 
below.  Consequently, the Board need not remand the case for 
initial RO consideration of this evidence.  See 38 C.F.R. 
§ 20.1304(c) (2009).



FINDINGS OF FACT

1.  The appellant is not under the age of 18, is not between 
the ages of 18 and 23, and has not shown that he became 
permanently incapable of self-support before the age of 18.

2.  The appellant's father has not been shown to be a Veteran 
under VA law.
CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
and may not be considered a surviving child of a qualifying 
Veteran for purposes of VA benefits. 38 U.S.C.A. §§ 101, 107, 
1542 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.57, 
3.203, 3.209, 3.356 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist a claimant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In this case, however, the appellant's claim must be denied 
because he does not meet the definition of a surviving child 
of a qualifying Veteran and is therefore not to VA benefits 
in this case.  In response to the appellant's October 2007 
informal claim, the RO sent him a January 2008 letter which 
included the definition of the term "child" under VA law, 
and told him that if he met this definition, he could be 
entitled to benefits as the child of a deceased Veteran.  
Given that the appellant's claim is being denied because he 
did not meet this definition of child, and he was given 
notice as to what was required in order meet this definition, 
the RO complied with the VCAA's notification and assistance 
requirements to the extent they were applicable.  See 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, 
as a matter of law, entitlement to the benefit claimed cannot 
be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain 
from or discontinue assistance with regard to a claim 
requesting a benefit to which the claimant is not entitled as 
a matter of law).  As discussed below, the facts are not in 
dispute; instead, resolution of the dispositive issue is 
wholly dependent on interpretation of the applicable laws and 
regulations defining "child" and the appellant's age and 
lack of showing of incapacity prior to the age of 18 
precludes him from establishing entitlement to VA benefits.  
Further discussion of the VCAA's notice and assistance 
requirements is therefore unnecessary.   See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 
5-2004 (June 23, 2004).


Analysis

A surviving child of a qualifying Veteran may be entitled to 
DIC.  To be eligible for these benefits an appellant, such as 
the claimant, must establish that he is a "child" as 
defined by law and regulations.  See 38 U.S.C.A. § 1542 (West 
2002).

A claimant qualifies as a "child" if he or she is born of 
the Veteran.  See 38 U.S.C.A. § 101(4)(A).  Even if a 
claimant is born of a Veteran, the claimant must also be 
unmarried, and (i) under the age of 18; or (ii) who, before 
attaining the age of 18 became permanently incapable of self-
support; or (iii) who, after attaining the age of 18 and 
until completion of education or training (but not after 
attaining the age of 23), is pursuing a course of instruction 
at an approved education institution.   See 38 U.S.C.A. § 
101(4)(A); 38 C.F.R. §§ 3.57, 3.356.

38 C.F.R. § 3.209 lists the types of evidence that by which 
age and relationship may be established, including a copy or 
abstract of the public record or birth.  38 C.F.R. § 
3.209(a).  The appellant's April 2008 application for DIC, 
death pension, or accrued benefits by a surviving spouse or 
child indicates that he was born in August 1945, and this is 
confirmed by the attached certificate of live birth from the 
office of the civil registrar general of the Republic of the 
Philippines.  Thus, the appellant is well over 23 years old, 
and cannot meet the requirements of 38 U.S.C.A. 
§ 101(4)(A)(i) or (iii).  The only way in which the appellant 
could qualify as a child is therefore under 38 U.S.C.A. 
§ 101(4)(a)(ii) as one who, before turning 18, became 
permanently incapable of self support.

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his or her 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443, 445 
(1993).  38 C.F.R. § 3.356(b) lists the factors to be 
considered in determining the question of permanent 
incapacity for self-support.  However, the appellant has not 
submitted any evidence that he became permanently incapable 
of self support prior to reaching the age of 18.  As noted, 
the appellant was informed of the criteria for establishing 
his status as a child and that this was necessary to qualify 
for VA benefits.  As the appellant has not made any 
contentions or submitted any evidence in this regard, and the 
evidence does not otherwise show that he became permanently 
incapable of self support prior to the age of 18, he has not 
met his burden of showing that he met this criterion of the 
definition of a child.  See 38 U.S.C.A. § 1157(a) (except as 
otherwise provided by law, the claimant has the 
responsibility to present and support a claim for benefits 
under VA law).

Given that the appellant's age precludes him from meeting two 
criteria for establishing status as a surviving child, and he 
has neither alleged nor submitted evidence showing that he 
meets the only other criterion under which he could establish 
such status, he cannot establish basic eligibility for VA 
benefits as the surviving child of a qualifying Veteran as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board also notes that the appellant's father has not been 
shown to be a Veteran under VA law.  The appellant's father 
submitted a November 1992 claim for service connection while 
he was alive, along with an affidavit alleging that he served 
in the United States Army and Philippine Guerrilla forces and 
in various other capacities between October 1917 and October 
1945.  In connection with a prior claim by a different 
individual made as the surviving spouse of the Veteran, the 
National Personnel Records Center (NPRC) initially sent a May 
2001 Certificate of Military Service which indicated that the 
Veteran served in the United States Army Air Force from 
October 1917 to October 1945.  Significantly, however, the 
NPRC subsequently indicated in an August 2005 letter that the 
May 2001 Certification of Military Service was created in 
error and is not valid.  The NPRC noted that the dates of 
service were obtained erroneously from VA sources based on 
information provided to VA by the individual claiming to be a 
Veteran, and that this information remains  unverifiable.

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a Veteran. The term "Veteran" is defined in 38 
U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
Under 38 C.F.R. §§ 3.40 and 3.41, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of 
service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department. A copy of an original document is 
acceptable if the copy is issued by the service department or 
if the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; and (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203(a), VA shall request verification of service 
from the service department. See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision. The Court has 
held that findings by a United States service department 
verifying or denying a person's service are binding and 
conclusive upon the VA.  See Spence v. West, 13 Vet. App. 
376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The record does not contain evidence of service by the 
appellant's father meeting the requirements of 38 C.F.R. 
§ 3.203(a), the NPRC has indicated that the service 
department finding in this case is there has been no 
verifiable military service of any kind by the appellant's 
father, and the Board is bound by finding.  Moreover, the 
appellant has not submitted any additional lay or service 
evidence since the NPRC's August 2005 letter requiring a new 
request for verification of service from a service department 
pursuant to 38 C.F.R. § 3.203(c).  Cf. Cappellan v. Peake, 
539 F. 3d 1373 (2009).  The appellant's father has thus not 
been shown to be a Veteran, and basic eligibility for VA 
benefits must therefore be denied on this basis as well.


ORDER

Basic eligibility for VA benefits as the child of a Veteran 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


